                     Case 1:20-cv-03127-SAB               ECF No. 104-2           filed 11/01/20          PageID.2942 Page 1 of 14


Area      District      MPOO or ZIP   Facility Name      Total Count       No Response       Incomplete       Non-Compliant Certified       % Certified
                                      Brightmoor
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Station
                                      College Park
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Station
CENTRAL   Detroit       MPOO 0        Fenkell                          1                 0                0                1            0                  0

CENTRAL   Detroit       MPOO 0        Ferndale Branch                  1                 0                0                1            0                  0

CENTRAL   Detroit       MPOO 0        Fox Creek                        1                 0                0                0            1                 100
                                      George W.
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Young Finance
                                      Grand River
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Finance
                                      Grand Shelby
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Carr Anx
CENTRAL   Detroit       MPOO 0        Gratiot Station                  1                 0                0                0            1                 100
CENTRAL   Detroit       MPOO 0        Grosse Pointe                    1                 0                0                0            1                 100
                                      Hamtramck
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Annex
                                      Hamtramck
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Branch
CENTRAL   Detroit       MPOO 0        Harper Station                   1                 0                0                0            1                 100
                                      Highland Park
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Branch
CENTRAL   Detroit       MPOO 0        Joyfield Station                 1                 0                0                1            0                  0
                                      Kensington
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Station
                                      Livernois
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Station
                                      Mary E Mccoy
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Station
CENTRAL   Detroit       MPOO 0        Mount Elliott                    1                 0                0                0            1                 100
                                      North End
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Station
                                      Northwestern
CENTRAL   Detroit       MPOO 0                                         1                 0                0                1            0                  0
                                      Station
                                      Oak Park
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Branch
                                      Old Redford
CENTRAL   Detroit       MPOO 0                                         1                 0                0                0            1                 100
                                      Finance
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2943 Page 2 of 14


CENTRAL   Detroit      MPOO 0    Park Grove                1          0             0        0         1       100
CENTRAL   Detroit      MPOO 0    Redford Branch            1          0             0        0         1       100
                                 Renaissance
CENTRAL   Detroit      MPOO 0                              1          0             0        0         1       100
                                 Center Finance
                                 River Rouge
CENTRAL   Detroit      MPOO 0    Branch Post               1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 0    Seven Oaks                1          0             0        1         0        0
                                 Springwells
CENTRAL   Detroit      MPOO 0                              1          0             0        0         1       100
                                 Station
                                 Strathmoor
CENTRAL   Detroit      MPOO 0                              1          0             0        1         0        0
                                 Station
                                 Addison Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Adrian Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Albion Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Allen Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Blissfield Post
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Brighton Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Britton Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Brooklyn Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Camden Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Cement City
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
CENTRAL   Detroit      MPOO 1    Chelsea                   1          0             0        0         1       100
                                 Clarklake Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Clayton Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Clinton Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2944 Page 3 of 14


                                 Concord Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Deerfield Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Dexter Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Dundee Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Frontier Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Grass Lake Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Gregory Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 1    Hamburg                   1          0             0        0         1       100
                                 Hanover Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Hillsdale Post
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Homer Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Horton Post
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Hudson Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 1    Ida Main Office           1          0             0        0         1       100
                                 Jackson Carrier
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Annex
                                 Jackson
CENTRAL   Detroit      MPOO 1    Crossing                  1          0             0        0         1       100
                                 Finance OFC
                                 Jackson Postal
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Store
                                 Jasper Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Jerome Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Jonesville Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2945 Page 4 of 14


                                 Lakeland Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 1    Lambertville              1          0             0        0         1       100
                                 Leslie Post
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Litchfield Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Manchester
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Manitou Beach
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Michigan
CENTRAL   Detroit      MPOO 1    Center Post               1          0             0        0         1       100
                                 Office
                                 Milan Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Montgomery
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Post Office
                                 Morenci Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Mosherville
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Munith Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Napoleon Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 New Hudson
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 North Adams
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Northville Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Norvell Post
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Onondaga Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Onsted Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Osseo Post
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2946 Page 5 of 14


                                 Ottawa Lake
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Palmyra Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Parma Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Petersburg
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Pinckney Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Pittsford Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Pleasant Lake
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Reading Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Riga Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Rives Junction
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Saline Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Samaria Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Sand Creek
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office

                                 Somerset
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Center Main Off

                                 South Lyon
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Spring Arbor
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Springport Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                                 Stockbridge
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Main Office
                                 Tecumseh Main
CENTRAL   Detroit      MPOO 1                              1          0             0        0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB        ECF No. 104-2   filed 11/01/20   PageID.2947 Page 6 of 14


                                 Temperance
CENTRAL   Detroit      MPOO 1                             1          0             0        0         1       100
                                 Main Office
                                 Tipton Main
CENTRAL   Detroit      MPOO 1                             1          0             0        0         1       100
                                 Office
                                 Waldron Post
CENTRAL   Detroit      MPOO 1                             1          0             0        0         1       100
                                 Office
                                 Weston Main
CENTRAL   Detroit      MPOO 1                             1          0             0        0         1       100
                                 Office
                                 Whitmore Lake
CENTRAL   Detroit      MPOO 1                             1          0             0        0         1       100
                                 Main Office
CENTRAL   Detroit      MPOO 2    Allen Park               1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Belleville               1          0             0        0         1       100
                                 Carleton Main
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 2    Dearborn                 1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Dearborn Annex           1          0             0        0         1       100
                                 Dearborn
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Heights
CENTRAL   Detroit      MPOO 2    Erie Branch              1          0             0        0         1       100
                                 Flat Rock Main
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Office
                                 Fort Dearborn
CENTRAL   Detroit      MPOO 2    Postal Store /           1          0             0        0         1       100
                                 Westborn Mall
                                 Garden City
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Main Office
                                 Greenmead
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Station
CENTRAL   Detroit      MPOO 2    Grosse Ile               1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Inkster                  1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Lasalle Branch           1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Lincoln Park             1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Livonia                  1          0             0        0         1       100
                                 Luna Pier
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Branch
CENTRAL   Detroit      MPOO 2    Maybee Branch            1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Melvindale               1          0             0        0         1       100
CENTRAL   Detroit      MPOO 2    Monroe                   1          0             0        0         1       100
                                 New Boston
CENTRAL   Detroit      MPOO 2                             1          0             0        0         1       100
                                 Main Office
                    Case 1:20-cv-03127-SAB          ECF No. 104-2   filed 11/01/20   PageID.2948 Page 7 of 14

                                 Newport
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Branch
                                 Penniman
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Station
                                 Plymouth Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Riverview
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Branch
                                 Rockwood Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Romulus Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 South
CENTRAL   Detroit      MPOO 2    Rockwood Main              1          0             0        0         1       100
                                 Office
                                 Southgate
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Branch
                                 Taylor Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Trenton Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Whittaker Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Willis Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Wyandotte
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Main Office
                                 Ypsilanti Main
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Office
                                 Ypsilanti
CENTRAL   Detroit      MPOO 2                               1          0             0        0         1       100
                                 Township
                                 Birmingham
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Main Office
CENTRAL   Detroit      MPOO 3    Bloomfield Hills           1          0             0        0         1       100
                                 Bloomfield
CENTRAL   Detroit      MPOO 3    Township                   1          0             0        0         1       100
                                 Branch
                                 Center Line
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Main Office
                                 Clawson Main
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB          ECF No. 104-2   filed 11/01/20   PageID.2949 Page 8 of 14


CENTRAL   Detroit      MPOO 3    Eastpointe                 1          0             0        0         1       100

                                 Farmington Hills
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Postal Store

                                 Farmington
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Main
CENTRAL   Detroit      MPOO 3    Franklin                   1          0             0        0         1       100
                                 Fraser Main
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 3    Hazel Park                 1          0             0        0         1       100
CENTRAL   Detroit      MPOO 3    Lake Orion                 1          0             0        0         1       100
                                 Lathrup Village
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Branch
CENTRAL   Detroit      MPOO 3    Milford                    1          0             0        0         1       100
CENTRAL   Detroit      MPOO 3    New Baltimore              1          0             0        0         1       100
CENTRAL   Detroit      MPOO 3    Novi                       1          0             0        0         1       100
CENTRAL   Detroit      MPOO 3    Oxford                     1          0             0        0         1       100
CENTRAL   Detroit      MPOO 3    Retail Store               1          0             0        0         1       100
                                 Rochester Hills
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Carrier Annex
                                 Rochester Main
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 3    Roseville                  1          0             0        0         1       100
                                 Saint Clair
CENTRAL   Detroit      MPOO 3    Shores Post                1          0             0        0         1       100
                                 Office
                                 Southfield Main
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 3    Troy Post Office           1          0             0        0         1       100
CENTRAL   Detroit      MPOO 3    Walled Lake                1          0             0        0         1       100
                                 Waterford
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Carrier Annex
                                 Waterford Main
CENTRAL   Detroit      MPOO 3                               1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 3    Wixom                      1          0             0        0         1       100
CENTRAL   Detroit      MPOO 4    Ann Arbor                  1          0             0        0         1       100
                                 Auburn Hills
CENTRAL   Detroit      MPOO 4                               1          0             0        0         1       100
                                 Branch
CENTRAL   Detroit      MPOO 4    Berkley Branch             1          0             0        0         1       100
CENTRAL   Detroit      MPOO 4    Canton                     1          0             0        0         1       100
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2950 Page 9 of 14


                                 Clinton
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Macomb Annex
                                 Clinton
CENTRAL   Detroit      MPOO 4    Township                  1          0             0        0         1       100
                                 Branch
CENTRAL   Detroit      MPOO 4    Cody Station              1          0             0        0         1       100
CENTRAL   Detroit      MPOO 4    Downtown Flint            1          0             0        0         1       100
                                 Flint Main
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Office
                                 Great Lakes
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Crossing
                                 Green Road
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Station
CENTRAL   Detroit      MPOO 4    Liberty Station           1          0             0        0         1       100
                                 Madison
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Heights
                                 Madison Hts
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Carrier Annex
                                 Mott Park
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Station
CENTRAL   Detroit      MPOO 4    Mount Clemens             1          0             0        0         1       100
                                 North Side
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Station
                                 Northeast
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Branch
                                 Northwest
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Branch
                                 Pontiac Main
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Office
CENTRAL   Detroit      MPOO 4    Royal Oak                 1          0             0        0         1       100
                                 Royal Oak
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Carrier Annex
                                 Selfridge a N G
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 B Branch
                                 Shelby
CENTRAL   Detroit      MPOO 4                              1          0             0        0         1       100
                                 Township
                                 South
CENTRAL   Detroit      MPOO 4    University                1          0             0        0         1       100
                                 Station
                    Case 1:20-cv-03127-SAB          ECF No. 104-2   filed 11/01/20   PageID.2951 Page 10 of 14


                                 Southeast
CENTRAL   Detroit      MPOO 4                               1           0            0         0         1       100
                                 Branch
CENTRAL   Detroit      MPOO 4    Southwest                  1           0            0         0         1       100
                                 Sterling Heights
CENTRAL   Detroit      MPOO 4                               1           0            0         0         1       100
                                 Branch
CENTRAL   Detroit      MPOO 4    Utica                      1           0            0         0         1       100
CENTRAL   Detroit      MPOO 4    Warren                     1           0            0         0         1       100
                                 Wayne Main
CENTRAL   Detroit      MPOO 4                               1           0            0         0         1       100
                                 Office
                                 West
CENTRAL   Detroit      MPOO 4    Bloomfield                 1           0            0         0         1       100
                                 Branch
                                 Westland
CENTRAL   Detroit      MPOO 4                               1           0            0         0         1       100
                                 Branch
                                 Algonac Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
CENTRAL   Detroit      MPOO 5    Allenton                   1           0            0         0         1       100
CENTRAL   Detroit      MPOO 5    Almont                     1           0            0         0         1       100
                                 Anchorville
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Applegate Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
CENTRAL   Detroit      MPOO 5    Armada                     1           0            0         0         1       100
                                 Atlas Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Attica Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Avoca Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Bad Axe Post
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
CENTRAL   Detroit      MPOO 5    Bancroft                   1           0            0         0         1       100
CENTRAL   Detroit      MPOO 5    Birch Run                  1           0            0         0         1       100
CENTRAL   Detroit      MPOO 5    Birchwood Mall             1           0            0         0         1       100
                                 Brown City
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Burt Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Byron Post
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB          ECF No. 104-2   filed 11/01/20   PageID.2952 Page 11 of 14


                                 Capac Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Carsonville Post
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 China Twp
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Carrier Annex
                                 Clarkston
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Carrier Annex
                                 Clarkston Postal
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Store
CENTRAL   Detroit      MPOO 5    Clio Post Office           1           0            0         0         1       100
                                 Columbiaville
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Croswell Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Davisburg Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Davison Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Decker Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Deckerville
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Dryden Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Durand Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Emmett Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Fair Haven Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Fenton Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Flushing Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Forestville Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Fostoria Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2953 Page 12 of 14


                                 Gaines Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Genesee Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Goodells Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Goodrich Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Grand Blanc
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Hadley Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Harbor Beach
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Harsens Island
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Hartland Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Highland Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Holly Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Imlay City Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Jeddo Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Keego Harbor
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Kinde Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Lakeville Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Lapeer Post
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Lennon Post
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Leonard Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Lexington Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                    Case 1:20-cv-03127-SAB         ECF No. 104-2   filed 11/01/20   PageID.2954 Page 13 of 14


                                 Linden Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Marine City
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Marlette Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Marysville Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Melvin Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Memphis Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Metamora Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Minden City
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Montrose Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Mount Morris
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 New Haven
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 New Lothrop
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
CENTRAL   Detroit      MPOO 5    North Branch              1           0            0         0         1       100
CENTRAL   Detroit      MPOO 5    North Street              1           0            0         0         1       100
                                 Ortonville Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Otisville Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Otter Lake Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Peck Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Port Austin
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                                 Port Hope Main
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Office
                                 Port Huron
CENTRAL   Detroit      MPOO 5                              1           0            0         0         1       100
                                 Main Office
                    Case 1:20-cv-03127-SAB          ECF No. 104-2   filed 11/01/20   PageID.2955 Page 14 of 14


                                 Port Sanilac
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Richmond Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
CENTRAL   Detroit      MPOO 5    Romeo                      1           0            0         0         1       100
                                 Ruth Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Saint Clair Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Sandusky Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Smiths Creek
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Snover Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
CENTRAL   Detroit      MPOO 5    Swartz Creek               1           0            0         0         1       100
                                 Ubly Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
CENTRAL   Detroit      MPOO 5    Union Lake                 1           0            0         0         1       100
                                 Vernon Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
                                 Washington
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Main Office
                                 Yale Main
CENTRAL   Detroit      MPOO 5                               1           0            0         0         1       100
                                 Office
